Citation Nr: 0320483	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for undiagnosed illness 
manifested by depression, fatigue, joint and muscle pain, 
weakness, diarrhea, stomach pains, hyperventilation, memory 
loss, and insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The RO, in pertinent part, denied entitlement to service 
connection for depression, fatigue, joint and muscle pain, 
weakness, headaches, diarrhea, stomach pains, 
hyperventilation, memory loss, and insomnia as due to an 
undiagnosed illness.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been accomplished.

2.  The revisions made to 38 U.S.C.A. § 1117 by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) do not materially change or 
affect the criteria for adjudicating the veteran's claims for 
depression, fatigue, joint and muscle pain, weakness, 
diarrhea, stomach pains, hyperventilation, memory loss, and 
insomnia, under 38 U.S.C.A. § 1117, and the veteran is not 
prejudiced by the Board's adjudication of those claims 
without first remanding the claims for RO initial 
consideration under Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

3.  The veteran had military service in the Southwest Asia 
theater of operations from December 17, 1990 to April 12, 
1991, during the Persian Gulf War, and is in receipt of 
decorations including the Kuwait Liberation Medal.

4.  The veteran's service medical records contain no evidence 
or findings of depression, fatigue, joint and muscle pain, 
weakness, diarrhea, stomach pains, hyperventilation, memory 
loss, and insomnia.

5.  There is no medical evidence of a nexus between any 
currently diagnosed depression, fatigue, joint and muscle 
pain, weakness, diarrhea, stomach pains, hyperventilation, 
memory loss, or insomnia, and an injury or disease or any 
other incident of service.

6.  There is no probative, competent medical evidence of any 
currently undiagnosed chronic disability manifested by 
objective evidence of any signs or symptoms of depression, 
fatigue, joint and muscle pain, weakness, diarrhea, stomach 
pains, hyperventilation, memory loss, and insomnia, becoming 
manifest during active military, naval or air service in the 
Southwest theater of operations during the Persian Gulf War.


CONCLUSION OF LAW 

Depression, fatigue, joint and muscle pain, weakness, 
diarrhea, stomach pains, hyperventilation, memory loss, and 
insomnia are not due to an undiagnosed illness, nor was any 
diagnosed disability manifested thereby claimed as 
depression, fatigue, joint and muscle pain, weakness, 
diarrhea, stomach pains, hyperventilation, memory loss, and 
insomnia, incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002); Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) (codified at 
38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) shows she had 
military service in the southwest theater of operations from 
December 17, 1990 to April 12, 1991, during the Persian Gulf 
War.  Her service medical records are negative for and 
evidence or finding of depression, fatigue, joint and muscle 
pain, weakness, diarrhea, stomach pains, hyperventilation, 
memory loss, and insomnia.

Postservice VA and private treatment records from 1992 and 
1994 reflect treatment for migraines, fatigue, and various 
gastrointestinal complaints to include diarrhea and 
constipation with gastrointestinal spasms.  The veteran was 
diagnosed with irritable bowel syndrome (IBS) and a gastric 
ulcer in the early to mid 1990s.  

VA general medical examination was conducted in November 1992 
and psychiatric examination was conducted in July 1993.  At 
the time of these examinations, the veteran reported that she 
had upset stomach and diarrhea, on occasion.  The examiner 
associated these conditions with periods of stress as a 
chronic form of these disabilities was not found on VA exam.  
Additionally, it was noted upon exam in 1992 that the 
veteran's complaints of fatigue were based on her 
hyperactivity of the nervous system.  

At a personal hearing in November 1994, the veteran testified 
in support of her claim.  She testified as to the severity of 
her headaches, joint pains, and psychiatric symptoms, as well 
as complaints of dizziness, sweats. trembling, 
hyperventilation, disorientation, decreased memory and 
concentration, weakness, fatigue, and sleep disturbance.  She 
described the medical care she had received as a result of 
these conditions.  She said that she received Social Security 
benefits based on her physical and mental disabilities, and 
that she had not been able to work since her discharge from 
the service.  

Upon psychiatric examination in December 1994, the veteran's 
complaints included fatigue, weakness, and depression.  A VA 
general medical examination in January 1995 shows the 
examiner attributed all of her symptoms to service-connected 
PTSD.  She had similar complaints upon psychiatric and 
general medical examinations in October 1997.  

In August 1999 VA conducted psychiatric and general medical 
examinations.  The general medical examiner took a complete 
history of each of the veteran's symptomatic complaints.  The 
examiner also noted that he had the complete claims file for 
review and conducted a physical examination.  It was 
concluded that the veteran suffered from chronic fatigue 
syndrome.  Her knee joint pain was attributed to 
chondromalacia patellae.  Low back pain was due to 
degenerative changes at L5-S1.  The claimed muscle pain was 
secondary to fibromyalgia.  IBS was the cause of the diarrhea 
and abdominal pain.  Hyperventilation was related to her 
anxiety disorder, depression, and post-traumatic stress 
disorder (PTSD).  Her insomnia was related to her chronic 
fatigue, depression, and PTSD.  The examiner opined that her 
memory loss was part of her daily pain and medication for 
that pain.  

Service connection has been granted for PTSD, rated as 100 
percent disabling; migraine headaches, rated as 50 percent 
disabling; exostosis of the left fourth toe, rated as 
noncompensable; and gastric ulcer, irritable bowel syndrome 
(IBS), rated as noncompensable.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


Specific Persian Gulf War

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA).  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  



That legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisystem illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case at hand, however, the changes made to 
38 U.S.C.A. § 1117 do not materially change the law as to the 
symptoms claimed for service connection as due to an 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of her claims.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of her claims without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); See also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

38 U.S.C.A. § 1117 provides that VA may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more during the presumptive period prescribed in 38 C.F.R. 
§ 3.317.


For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of any of the 
following); (A) An undiagnosed illness. (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (c) Any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.

The implementing regulation for 38 U.S.C.A. § 1117, 38 C.F.R. 
§ 3.317, provides that, except as provided in 38 C.F.R. 
§ 3.317(c), VA shall pay compensation to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms including, but 
not limited to: (a) fatigue, (2) signs or symptoms involving 
skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders; provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 20006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

For purposes of this section, "objective indication of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R. Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317 (c)(1)(2)(3).

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(1)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature, extent of 
severity and etiology of the disabilities at issue, thereby 
precluding a need for additional medical file opinion.

More recently, in a February 2001, the RO advised the veteran 
of the VCAA, the evidence necessary to establish entitlement, 
what had been done on her claim, what information or evidence 
she needed to submit, and what VA would do to assist her.  
She was advised of evidence she could submit herself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of her responsibilities if she wanted such evidence 
to be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).

By rating decisions throughout the appeal process, the April 
1997 statement of the case, the July 2002 supplemental 
statement of the case, and other correspondence of record the 
RO informed the veteran of the laws and regulations governing 
the disposition of her claim, and clearly outlined the 
development of the record and application of pertinent 
governing criteria.  



As indicated above, the veteran has been notified of her 
procedural and appellate rights.  During the appeal process, 
she has exercised several of these rights.  For instance, she 
has been afforded the opportunity to present information and 
arguments in favor of her claim, and she has in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate her claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed by 
the RO pursuant to the VCAA, as evidenced by the February 
2001 letter to the veteran.  


Service Connection

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 include evidence showing the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  Service 
connection for the disabilities as listed above obviously 
falls outside the purview of either 38 U.S.C.A. § 1117 or 38 
C.F.R. § 3.317, since the conditions for which benefits are 
sought are recognized, diagnosed disabilities.  The VA 
examiner's 1999 opinion that these conditions are due to the 
veteran's service-connected PTSD or IBS or nonservice-
connected chronic fatigue syndrome or fibromyalgia does not 
negate or overcome the requirement that the disabilities must 
be undiagnosed illnesses.  


Accordingly, the veteran's claim for service connection 
benefits for undiagnosed illness manifested by depression, 
fatigue, joint and muscle pain, weakness, diarrhea, stomach 
pain, hyperventilation, memory and insomnia, as an 
undiagnosed illness must be denied.

With regard to direct service connection, the veteran's 
current depression, fatigue, joint and muscle pain, weakness, 
diarrhea, stomach pain, hyperventilation, memory and 
insomnia, are not entitled to a presumptive period.  38 
C.F.R. §§ 3.307, 3.309.  It is noted that service connection 
has already been established for PTSD and IBS.  

A review of the SMRs is negative for any other complaints 
which might indicate chronic disability associated with these 
manifestations (that has not already been service-connected).  
The SMRs are also negative for any diagnosis of chronic 
fatigue syndrome or fibromyalgia.  

Thus, although post-service records reflect current 
depression, fatigue, joint and muscle pain, weakness, 
diarrhea, stomach pain, hyperventilation, memory and 
insomnia, the evidence does not demonstrate that these 
conditions were incurred or aggravated by service.  Instead, 
the evidence shows that these complaints are manifestations 
of service-connected PTSD or IBS or nonservice-connected 
chronic fatigue syndrome or fibromyalgia.  

Finally, the Board must emphasize that it has no doubt about 
the veteran's good faith in bringing her claim.  The Board is 
confident that the veteran is personally convinced that she 
has current disabilities related to service.  

Ultimately, however, the Board must conclude that the medical 
evidence in this case is controlling and is simply 
overwhelmingly against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for depression, fatigue, 
joint and muscle pain, weakness, diarrhea, stomach pains, 
hyperventilation, memory loss, and insomnia due to an 
undiagnosed illness is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

